DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 11/09/2021.  Claims 1-23 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumley (U.S. Pat. 2184893).
Regarding claim 1, Lumley discloses a clamp system configured to secure a window pane to a window frame, the window clamp system comprising: a mounting bracket 14,15,16,17 configured to be secured to the window frame 13; one or more ratchets 21a coupled to the mounting bracket 15 (as seen in Fig. 4), where the one or more ratchets 21a comprise a clip engager pivotally coupled to the mounting bracket 15 through a pin 21; and a spring clip 20 configured to move in relation to the mounting bracket 15 and the one or more ratchets 21a, where the spring clip 20 is configured to engage a seal 19 positioned around the window pane.
	Regarding claim 4, Lumley discloses the clamp system, where the one or more ratchets 21a comprises a first ratchet 21a proximate a first side (i.e. left side, as depicted in Fig. 4) of the spring clip 20, and a second ratchet 21a proximate a second side (i.e. right side, as depicted in Fig. 4) of the spring clip 20.
12 secured to the mounting bracket 14,15,16,17 over at least a portion the spring clip 20 and a portion of the one or more ratchets 21a (as seen in Fig. 3).
Regarding claim 22, Lumley discloses a clamp system configured to secure a window pane to a window frame, the window clamp system comprising: a mounting bracket 14,15,16,17 configured to be secured to the window frame 13; one or more ratchets 21a coupled to the mounting bracket 15 (as seen in Fig. 4); a spring clip 20 configured to move in relation to the mounting bracket 15 and the one or more ratchets 21a, where the spring clip 20 is configured to engage a seal 19 positioned around the window pane; and a cover 12 secured to the mounting bracket 14,15,16,17 over at least a portion the spring clip 20 and a portion of the one or more ratchets 21a (as seen in Fig. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood.
Concerning method claims 11-12, and 15, in view of the structure disclosed by Lumley above, the method of operating the device would have been obvious, since Lumley’s window installation method and apparatus provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Lumley is capable of performing the claimed process.

Allowable Subject Matter
Claims 20-21 and 23 are allowed.
Claims 2-3, 5, 7-8, 10, 13-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        4-Feb-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632